Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 20, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  158430                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 158430
                                                                    COA: 335990
                                                                    Macomb CC: 2015-004463-FC
  THOMAS RAY GRINNELL, JR.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 24, 2018 judgment
  of the Court of Appeals is considered. We DIRECT the Macomb County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 20, 2019
           p0313
                                                                               Clerk